The judgment of the Supreme Court was entered
Per Curiam.
That the claim of Mrs. Hopkins against the estate of the minors, was for necessaries, has not been disputed. It seems plain upon the evidence that their father was unable to * pay it. If the appellant paid him the balance in his hands as distributee, it was at his own risk. As to the amount of the claim which is complained of as exhorbitant, upon the evidence we think the court below were entirely right in allowing it.
Decree affirmed and appeal dismissed at the costs of the appellant.